Citation Nr: 0332700	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-03 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

On November 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain any hospitalization summaries 
and associated medical records from the 
Binghamton, New York General Psychiatric 
Unit VA, to particularly include the 
claimed hospitalization prior to March 
22, 2000, for a psychiatric disability.  
Furthermore, obtain any treatment notes 
or consultation reports from the 
Binghamton, New York VA Medical Center 
from 1982 to the present, to specifically 
include treatment by Constance Studgeon, 
Mental Health Social Worker.

2.  The record indicates that Dr. Yum, an 
orthopedic physician in Binghamton, New 
York, treated the veteran in 1990.  Make 
arrangements to obtain any available 
records, including from any individual(s) 
who may have subsequent possession.

3.  The record also indicates that the 
veteran was treated for a bleeding ulcer 
in 1988 in "Ohio."  Make arrangements 
to obtain any available treatment 
records, including from any individual(s) 
who may have subsequent possession.

4.  The veteran's service medical records 
show that he was either evaluated or 
referred for psychiatric treatment during 
service, from 1977 to 1982.  Please 
contact the veteran and ask him to 
provide as much information as possible 
about the specific dates and places of 
treatment; including the name(s) of the 
military hospital(s) or clinic(s), if 
known, and the location(s) of the 
hospital(s) or clinic(s).  Once a 
response is received, contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request all available records of this 
treatment.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

(Please schedule the VA examinations in 
the following order, once all the above-
stated development is completed.)

5.  The veteran should be scheduled for 
an orthopedic examination to determine 
the nature and etiology of the veteran's 
claimed bilateral hip, knee, and, ankle 
disabilities.  The examiner should state 
whether any currently diagnosed left and 
right hip disability is as least as 
likely as not related to the veteran's 
service, to specifically include 
complaints of hip pain in March 1982 when 
he fell off the sidewalk, and complaints 
that his left hip moved freely out of 
joint in April 1982.  The examiner should 
also state whether any currently 
diagnosed left and right knee disability 
is as least as likely as not related to 
the veteran service, to specifically 
include, complaints of swelling and pain 
in the knee in January 1978, complaints 
of right knee pain in September 1979, 
bilateral knee swelling in July 1980 with 
a diagnosis of bilateral patellafemoral 
arthralgia, complaints of left knee pain 
in March1982, or a "twisted knee" 
reported March 1982.  The examiner should 
finally state whether it is as least as 
likely as not that any currently 
diagnosed left and right ankle disability 
is related to the veteran's service, to 
specifically include when the veteran 
fell in August 1975 and injured his right 
foot, complaints of pain and swelling in 
the right ankle with exertion in January 
1978, complaints of pain in the left 
ankle in February 1978 when the veteran 
fell on the ice and twisted his ankle, 
and complaints of swelling in both ankles 
when exercising in July 1980.  When 
rendering the above-requested opinions, 
the examiner should also consider the 
veteran's December 1975 car accident and 
whether any currently diagnosed 
disabilities could be related.  If the 
examiner does not believe that any 
currently diagnosed orthopedic 
disabilities are related to the veteran's 
service, such reasoning should be stated.  
Send the claims file to the examiner for 
review in conjunction with the 
examination.

6.  The veteran should also be scheduled 
for a genitourinary examination to 
determine whether the veteran's pre-
existing enuresis was aggravated by his 
military service beyond the natural 
progression of the disability.  In 
rendering such an opinion, the examiner 
should take into consideration any 
physical, as well as psychiatric factors 
that may have contributed to the 
enuresis.  If the examiner does not 
believe that the enuresis was aggravated 
by the veteran's military service, such 
reasoning should be stated.  The claims 
file should be sent to the examiner for 
review in conjunction with the 
examination.

7.  The veteran should also be scheduled 
for a psychiatric examination to 
determine the nature and etiology of any 
currently diagnosed psychiatric 
disability.  Specifically, the examiner 
should render an opinion as to whether it 
is as least as likely as not that any 
currently diagnosed psychiatric 
disability is related to the veteran's 
military service, including secondary to 
the enuresis and its possible social or 
emotional ramifications.  If the examiner 
does not believe that any currently 
diagnosed psychiatric disability is 
related to the veteran's military 
service, such reasoning should be stated.  
Send the claims file to the examiner for 
review in conjunction with the 
examination.

8.  Finally, the veteran should be 
scheduled for a gastrointestinal 
examination to determine the natural and 
etiology of any currently diagnosed 
Chrohn's disease, ulcers, and/or colitis.  
Particularly, the examiner should provide 
an opinion as to whether the veteran 
suffers from any of these disabilities as 
a result of his military service or 
secondarily to any other currently 
diagnosed disability, to specifically 
include a psychiatric disability.  If the 
examiner does not believe that any 
currently diagnosed gastrointestinal 
disability is either related to the 
veteran's military service or is 
secondary to another currently diagnosed 
disability, such reasoning should be 
stated.  Send the claims file to the 
examiner for review in conjunction with 
the examination.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





